EXHIBIT 10.1

 

SALE BONUS AGREEMENT

 

This SALE BONUS AGREEMENT (is entered into as of January 1, 2003 between
Gardenburger, Inc., an Oregon corporation (the “Company”), and Lorraine Crawford
(“Executive”), and is an addition to any existing Employment Agreement.

 

In consideration of the mutual covenants set forth in this Agreement and in any
Original Employment Agreement, the parties agree as follows:

 

1.             Sale Bonus

 

(a)           After the completion of a “Sale Transaction,” as defined below,
the Company will pay Executive a “Sale Bonus,” as described below, provided
Executive remains as Vice President of Finance of the Company during the
negotiation of and through the closing of the Sale Transaction.  The Sale Bonus
will be payable to Executive after all post–closing adjustments in connection
with the Sale Transaction have been determined.

 

(b)           For purposes of this paragraph 1:

 

(i)                                     A “Sale Transaction” means a single
transaction or a series of related transactions approved by the Board of
Directors of the Company resulting in:

 

•                                          A sale or other disposition by the
Company of all or substantially all its assets;

 

•                                          A sale, share exchange, or other
disposition of all or substantially all the capital stock of the Company;

 

•                                          A merger, consolidation, or other
corporate transaction with a third party in which the Company’s shareholders
receive cash, stock, securities, or any other consideration (or any combination
of the foregoing) in exchange for their stock in the Company.

 

(ii)                                  The “Sale Bonus” is an amount equal to the
sum of (i) .15 percent of the portion of the “Total Consideration”. (as defined
below)

 

(iii)                               The “Total Consideration” in connection with
a Sale Transaction means:

 

•                                          The amount of cash and the aggregate
market value of all other consideration received by the Company in connection
with a sale or other disposition of its assets (exclusive of any indebtedness or
liabilities of the Company to which the assets taken are subject or which are
assumed by the purchaser or other acquirer of the Company’s assets); or

 

1

--------------------------------------------------------------------------------


 

•                                          The aggregate amount of cash and the
aggregate market value of all other consideration received by the Company’s
shareholders in any sale, share exchange, or other disposition of the Company’s
stock or any merger, consolidation, or similar transaction.

 

2.             Cashless Sales Transaction.  The board at its sole discretion,
reserves the right to provide consideration other than cash in an amount
equivalent to this Sale Bonus in the event of cashless Sales Transaction.

 

3.             Stock Options.  The executive has previously been granted stock
options for Gardenburger common stock that may have value in a Sale
Transaction.  The amount of the total Sale Bonus will be reduced by any gain
experienced through the exercise of the executive’s stock options in a Sale
Transaction.

 

4.             Withholding and Payroll Taxes.  All amounts payable by the
Company to Executive pursuant to this Agreement are subject to and will be
reduced by amounts the Company is required to withhold for all applicable
federal, state, and local income and payroll taxes.

 

The parties have executed this Agreement as of the date first set forth above.

 

 

GARDENBURGER, INC.

 

 

 

 

 

By:

/s/ Scott C. Wallace

 

 

 

Scott C. Wallace

 

 

President and Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

 

/s/ Lorraine Crawford

 

 

 

Lorraine Crawford

 

2

--------------------------------------------------------------------------------